Luke, J.
1. Where a contract provides that A, B, and C, individuals undertaking its performance, may be relieved *as such individuals when, upon the organization of a corporation, the contract shall have been transferred to the corporation and its obligations assumed by the corpo*591ration, such transfer of the contract and a course of dealings by the opposite party with the corporation, and acceptance of payments and notes of the corporation for liabilities incurred, thereunder, relieve A, B, and C from their individual liability under the contract.
Decided April 17, 1919.
Complaint; from Fulton superior court—Judge Ellis. April 16, 1918.
Burress & Dillard, Horton Brothers, for plaintiffs.
A. E. Wilson, Evins & Moore, for defendants.
(а) Under the evidence in this case the court was authorized to direct that the jury find that there was no individual liability upon the part of the defendants. . • -
(б) There was no evidence that the defendants had ever incurred as individuals any liability to the plaintiff's.
2. The court did not err in directing a verdict in favor of the defendants.

.Judgment affirmed:


Wade, C. V., and Jenhins, J., concur.